Citation Nr: 1226582	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  04-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating for post operative residuals of left 
acromioclavicular separation, currently evaluated as 30 percent disabling. 

3.  Entitlement to service connection for sarcoidosis of the lungs. 

4.  Entitlement to service connection for acquired psychiatric disability (other than PTSD), to include manic depressive disorder, anxiety and schizophrenia.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1972 to July 1973, from February 1974 to September 1974, and from March 1977 to June 1979.  The record does not document any service in Vietnam or any combat service.  The appellant in this case is the Veteran's wife, who has been established as the Veteran's custodian for VA purposes by the Regional Office. 
 
This matter came to the Board of Veterans' Appeals (Board) from a July 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in September 2009 for further development.  

The RO granted service connection for post operative residuals of left acromioclavicular separation by rating decision in June 1980 and assigned a 20 percent rating effective April 1980.  In September 1982, February 1990, August 1999 and July 2003 rating decisions, the RO denied an increased rating for post operative residuals of left acromioclavicular separation.  The Veteran appealed the July 2003 rating decision.  In a September 2006 rating decision, a 30 percent disability rating was granted, effective June 2006.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  At a December 2009 VA examination, the Veteran reported that his lung disability keeps him from working; and thus the Board finds an indication in the record that reasonably raised a claim of entitlement to a TDIU.   

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  An April 2009 VA treatment report shows manic depressive disorder, and anxiety; and a December 2009 VA examination shows schizophrenia.  Accordingly, the issue has been included on the first page of this decision.  

The issues of entitlement to service connection for PTSD, for sarcoidosis of the lungs, for an acquired psychiatric disability (other than PTSD) and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 26, 2006, the Veteran's service-connected post operative residuals of left acromioclavicular separation did not result in limitation of motion to 25 degrees from side. 

2.  From June 26, 2006, the Veteran's service-connected post operative residuals of left acromioclavicular separation do not result in ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected post operative residuals of left acromioclavicular, prior to June 26, 2006, had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5201 (2006).  

2.  The criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected post operative residuals of left acromioclavicular, from June 26, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5201 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in March 2003.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  
                                                                           
The RO provided the appellant with additional notice in March 2006 and June 2008 subsequent to the initial adjudication.  Altogether, the notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the March 2006 and June 2008 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in various supplemental statements of the case from November 2006 to August 2011, following the provision of notice in March 2006 and June 2008, respectively.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  


Duty to Assist

VA has obtained service, private and VA treatment records; reviewed Virtual VA records and found nothing pertinent to the claim; obtained Social Security Administration (SSA) records; assisted the Veteran in obtaining evidence; and afforded the Veteran VA examinations in June 2006 and February 2008.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the sarcoidosis claim at this time.

Increased Ratings

One of the issues on appeal involves the Veteran's claim that the severity of his service-connected post operative residuals of left acromioclavicular warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

For purposes of this decision, the Board notes that normal range of motion of shoulder flexion and abduction is from 0 to 180 degrees; and shoulder external and internal rotations are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In a December 2003 letter, G. Jo Beach, Licensed Nursing Home Administrator (LNHA), reported that the Veteran had more trouble with range and motion than he did one year prior.  It was noted that the Veteran could not hold weight for a long period of time with his left arm.

A June 26, 2006 VA examination shows that the Veteran rated his pain a 9 on a scale of 1 to 10 (with 10 being the most severe).  The Veteran reported stiffness.  Flare-ups occurred with activities that included overhead movement, which the Veteran was unable to do.  Also inclement weather caused flare-up of pain.  The Veteran is right hand dominant.  The Veteran did not use any assistive devices.  There were no episodes of dislocation/recurrent subluxation.  When asked to describe any constitutional symptoms for inflammatory arthritis, the VA examiner responded, "None."  It was noted that the Veteran was unemployed and was limited with activities such as pushing, turning and pulling activities, performing overhead activities and picking up objects with the left hand.  He had adapted performing his day-to-day activities to do with the right hand, and he passively brought up his left upper extremity when he needed to perform bimanual activities which required least effort on the left upper extremity.  Upon physical examination, it was noted that forward flexion was limited at 80 degrees with pain, and abduction was limited at 40 degrees with pain.  The Veteran was unable to perform external internal rotation due to the severity of the pain and impingement.  It was observed that there was guarding of movement.  There was no ankylosis.  While there was additional limitation of pain with repetitive use, there was no change in range of motion and no additional weakness or fatigue or incoordination.

The Veteran underwent a VA examination in February 2008.  Range of motion was as follows: forward flexion was to 130 degrees, shoulder abduction was to 120 degrees, internal rotation was full to 90 degrees, and external rotation was to 50 degrees.  On repeated testing three times, the Veteran experienced pain of flexion starting at 90 degrees continued to the end with flexion decreased to 120 degrees, pain on abduction starting 80 degrees continued to the end, and abduction decreased to 110 degrees, no pain and no decrease on internal rotation, pain on external rotation from the beginning to the end and external rotation decreased to 50 degrees.  Fatigue was noted after repeated testing of the left shoulder.  There was no weakness of the left rotator cuff muscles noted.  When asked to state whether ankylosis was present, the VA examiner stated "None."  X-rays showed degenerative changes of the left acromioclavicular joint with no acute fracture or dislocation.   

A July 2008 VA treatment report shows active range of motion of the upper extremities and motor strength within functional limits.
   
A March 2009 VA physical medicine rehab note shows that active range of motion in the left shoulder was moderately limited in all movements, and the Veteran reported a history of AC joint separation.  

The Veteran's service-connected post operative residuals of left acromioclavicular separation have been rated by the RO under the provisions of Diagnostic Code 5201.  Since the Veteran is right hand dominant, ratings for the minor arm will be considered here.  Under this regulatory provision, a 20 percent rating is warranted for either limitation of motion at shoulder level or midway between side and shoulder level; and a maximum rating of 30 percent is warranted for limitation of motion of minor arm to 25 degrees from side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Prior to June 26, 2006, while there was trouble with range of motion, there was no medical evidence showing that limitation of range of motion of the left arm was to 25 degrees from side.  Thus, a rating in excess of 20 percent is not warranted prior to June 26, 2006.  From June 26, 2006, the Veteran is rated under the highest available rating.   

Turning to other diagnostic codes, a higher rating under Diagnostic Code 5200 is not warranted since there is no ankylosis of the scapulohumeral articulation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.  Here, the Veteran exhibited range of motion and it has been reported that he did not have ankylosis.  A higher rating under Diagnostic Code 5203 is also not warranted prior to June 26, 2006 and from June 26, 2006 since the highest available rating for the minor arm is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  

As a general matter, in evaluating musculoskeletal disabilities, the VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The Board acknowledges that the Veteran has chronic left shoulder pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  Nevertheless, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant ratings of 30 percent prior to June 26, 2006; and of 40 percent from June 26, 2006.

In conclusion, after reviewing the overall record, the Board the preponderance of the evidence is against a rating in excess of 20 percent prior to June 26, 2006; and a rating in excess of 30 percent from June 26, 2006.  As the preponderance of the evidence weighs against awarding a higher rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected post operative residuals of left acromioclavicular, prior to June 26, 2006, is not warranted.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected post operative residuals of left acromioclavicular, from June 26, 2006, is not warranted.  The appeal is denied to this extent.

REMAND

The Board observes that the psychiatric issues, to include PTSD, were previously denied in June 1991.  The prior PTSD denial has resulted in the application of a new and material analysis.  Pursuant to the Board's September 2009 remand, it appears that additional service records, to include personnel records, were located and associated with the claims file.  By regulation, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  Given the new service records, the claim must be reconsidered without regard to the previous denial in June 1991.  See 38 C.F.R. § 3.156(c).  In other words, a merits analysis is required.  However, the most recent supplemental statement of the case shows that the RO is still basing the current denial on a finding that there is no new and material evidence to reopen the claim.  The psychiatric issues must be addressed by the RO under a merits analysis to afford the Veteran due process of law.  See generally Bernard v. Brown, 4 Vet.App. 384 (1993).

Another issue before the Board is entitlement to service connection for sarcoidosis of the lungs.  Per the Board's September 2009 remand instructions, the Veteran was afforded a VA examination in April 2010.  The VA examiner referenced what appears to be an outstanding treatment record.  He stated, "[a]s per the veteran's notes in CPRS [Computerized Patient Record System], he was diagnosed with sarcodoisis in 1980 by a lung biopsy."  As the Board does not have access to CPRS, records contained therein should be associated with the Veteran's claims file.

Regarding the service connection claim for acquired psychiatric disability (other than PTSD), when the Veteran was seen at the December 2009 VA examination, he reported having schizophrenia since the 1970's.  Although the Veteran was afforded a VA examination in December 2009, the VA examiner only provided a diagnosis and did not offer a nexus opinion.  Thus, the Board finds the medical opinion inadequate and the Veteran should be afforded another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, with a notation on a June 1973 mental status examination showing the Veteran's mood being at a depressed level and with a current diagnosis of MDD, a VA examination would be appropriate.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
Furthermore, there appears to be outstanding VA treatment records.  On a February 1999 SSA disability report, the Veteran listed treatment at various VA medical facilities for sarcoidosis, schizophrenia and depression that are not of record.  Other than 1992 and 1998 treatment records from Waco, Texas that already have been obtained, the remaining treatment records should be associated with the Veteran's claims file.

As the issue of TDIU is inextricably intertwined with the service connection issues being remanded, the RO should reconsider this issue after development and reconsideration of the service connection issues on appeal.

Although the Board regrets further delay, the case must be returned to the RO for additional development.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request all pertinent medical records stored in CPRS.

2.  The RO should take appropriate action to obtain VA treatment records listed by the Veteran in a February 1999 SSA disability report.

3.  After completion of the above, the RO should also schedule the Veteran for a VA psychiatric examination to determine the diagnosis of any current acquired psychiatric disability, including PTSD, MDD, anxiety and schizophrenia.  The examination should be performed by a psychiatrist.  The Veteran's claims file must be provided to the examiner for review.  All appropriate psychological testing should be performed.  The examiner should report all current psychiatric disabilities diagnosed on examination.  

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

     a)  If a diagnosis of PTSD is warranted, please identify the stressor.

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disability other than PTSD (such as MDD, anxiety and/or schizophrenia), is causally related to service?  

A rationale should be provided.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues of entitlement to service connection for PTSD (under a merits analysis), for sarcoidosis of the lungs, and for an acquired psychiatric disability (other than PTSD) (also under a merits analysis); and also determine whether TDIU is warranted.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


